Docket Nos. 108289, 108290 cons.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
ZACHARY BOECKMANN, Appellee.–THE PEOPLE OF THE
STATE OF ILLINOIS, Appellant, v. CHELSEY MASCHOFF,
                     Appellee.

                   Opinion filed June 24, 2010.



    JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
    Chief Justice Fitzgerald concurred in the judgment and opinion.
    Justice Garman specially concurred, with opinion, joined by
Justice Thomas.
    Justice Freeman dissented, with opinion, joined by Justice Burke.
    Justice Karmeier took no part in the decision.



                            OPINION

    The circuit court of Clinton County declared unconstitutional
section 6–206(a)(43) of the Illinois Vehicle Code (625 ILCS
5/6–206(a)(43) (West 2008)) on due process grounds. As applied in
this case, section 6–206(a)(43) requires suspension of driving
privileges if a person receives court supervision for unlawful
consumption of alcohol under 21 years of age. Illinois Secretary of
State Jesse White (Secretary) appealed the circuit court’s judgment
directly to this court under Supreme Court Rule 603 (134 Ill. 2d R.
603). For the following reasons, we reverse the circuit court’s
judgment declaring section 6–206(a)(43) unconstitutional.

                          I. BACKGROUND
    The defendants in this consolidated appeal, Zachary R.
Boeckmann and Chelsey M. Maschhoff, were each charged with
unlawful consumption of alcohol by a person under 21 years of age
(235 ILCS 5/6–20(e) (West 2008)). The defendants filed motions to
declare unconstitutional sections 6–206(a)(38) and (a)(43) of the
Vehicle Code (625 ILCS 5/6–206(a)(38), (a)(43) (West 2008)).
Those sections generally authorize the Secretary of State to suspend
or revoke a defendant’s driving privileges upon conviction or
disposition of court supervision for the charged offenses.
    Defendants alleged sections 6–206(a)(38) and (a)(43) violated
their constitutional rights to due process and equal protection of the
law. Defendants pled guilty to unlawful consumption of alcohol as
charged. The trial court placed them on court supervision for 90 days
and, the following day, declared sections 6–206(a)(38) and (a)(43)
unconstitutional.
    After those orders were filed, the Secretary entered an appearance
and the trial court granted him leave to file petitions to vacate the
findings of unconstitutionality. In his petitions, the Secretary asserted
he did not receive notice of the defendants’ motions seeking a
declaration that the statute was unconstitutional. In response to the
petitions, the trial court vacated its orders declaring sections
6–206(a)(38) and (a)(43) unconstitutional and allowed the defendants
to file supplemental motions challenging the constitutionality of the
statute.
    Defendants then filed motions alleging sections 6–206(a)(38) and
(a)(43), as applied, violate the due process and equal protection
clauses of the United States and Illinois Constitutions as well as the
proportionate penalties clause of the Illinois Constitution. The
Secretary stipulated that under section 6–206(a)(43) of the Vehicle
Code, he was required to suspend for three months the driving
privileges of any person receiving court supervision for a violation of



                                  -2-
section 6–20 of the Liquor Control Act (235 ILCS 5/6–20 (West
2008)).
    The trial court subsequently found section 6–206(a)(43)
unconstitutional on due process grounds as applied to the defendants.
The trial court held this court’s decision in People v. Lindner, 127 Ill.
2d 124 (1989), controlled because a vehicle was not involved in the
commission of the offenses. The defendants’ other constitutional
challenges based on the equal protection and proportionate penalties
clauses were rejected by the trial court. The trial court made the
additional findings mandated by Supreme Court Rule 18 (210 Ill. 2d
R. 18), when a statute is declared unconstitutional.
    The Secretary appealed the trial court’s orders declaring section
6–206(a)(43) unconstitutional directly to this court as permitted by
Supreme Court Rule 603 (134 Ill. 2d R. 603).

                             II. ANALYSIS
    The Secretary contends the trial court erred in finding section
6–206(a)(43) violates due process as applied to the defendants.
According to the Secretary, suspension of the defendants’ driving
privileges for unlawful consumption of alcohol bears a rational
relationship to the legitimate governmental interest in highway safety.
The Secretary maintains that preventing young people who consume
alcohol from driving is a reasonable means of furthering the interest
in highway safety. The Secretary also argues the suspension of
defendants’ driving privileges under section 6–206(a)(43) is a
reasonable means of promoting the legitimate public interest in
deterring underage consumption of alcohol.
    Citing this court’s decision in Lindner, defendants contend that
suspending their driving privileges does not bear a rational relationship
to the public interest in the safe operation of motor vehicles because
no vehicle was involved in the commission of their offenses.
Defendants further argue suspension of driving privileges in all cases
of underage consumption of alcohol is not a reasonable means of
promoting the public interest in highway safety.
    We begin by noting that statutes are presumed constitutional.
People v. Williams, 235 Ill. 2d 178, 199 (2009). To rebut the
presumption, the party challenging the statute must clearly establish

                                  -3-
a constitutional violation. People ex rel. Birkett v. Konetski, 233 Ill.
2d 185, 200 (2009). This court must construe a statute in a manner
upholding its constitutionality if reasonably possible. Cook County
Republican Party v. Illinois State Board of Elections, 232 Ill. 2d 231,
239 (2009). Accordingly, we will resolve any doubt on the
construction of a statute in favor of its validity. Napleton v. Village of
Hinsdale, 229 Ill. 2d 296, 307 (2008). The constitutionality of a
statute is reviewed de novo. In re Lakisha M., 227 Ill. 2d 259, 263
(2008).
    This court has held a driver’s license is a nonfundamental property
interest. Lindner, 127 Ill. 2d at 179. When a statute does not impact
a fundamental constitutional right, the applicable standard for
reviewing whether it conforms with substantive due process is the
rational basis test. Williams, 235 Ill. 2d at 205. Generally, a statute
violates the constitutional guarantee of due process under the rational
basis test if it does not bear a rational relationship to a legitimate
legislative purpose, or is arbitrary or discriminatory. Napleton, 229 Ill.
2d at 307; Village of Lake Villa v. Stokovich, 211 Ill. 2d 106, 122
(2004); Lindner, 127 Ill. 2d at 180. In applying the rational basis test,
we must identify the public interest the statute is intended to protect,
determine whether the statute bears a rational relationship to that
interest, and examine whether the method chosen to protect or further
that interest is reasonable. Lindner, 127 Ill. 2d at 180.
    Rational basis review is highly deferential, but it is not “toothless.”
People v. Jones, 223 Ill. 2d 569, 596 (2006), quoting Mathews v. De
Castro, 429 U.S. 181, 185, 50 L. Ed. 2d 389, 394, 97 S. Ct. 431, 434
(1976). Legislation must be upheld if there is a conceivable basis for
finding it is rationally related to a legitimate state interest. Stokovich,
211 Ill. 2d at 126. The legislature’s judgments in drafting a statute are
not subject to judicial fact finding and “may be based on rational
speculation unsupported by evidence or empirical data.” Arangold v.
Zehnder, 204 Ill. 2d 142, 147 (2003).
    We must first determine the public interest section 6–206(a)(43)
is intended to protect. In examining the public interest of similar
Vehicle Code provisions in Lindner, this court considered the Vehicle
Code as a whole, the substantive provisions of the challenged sections,
and the Vehicle Code’s statement of purpose. Lindner, 127 Ill. 2d at
181-82. We observed that the stated purpose of the Vehicle Code

                                   -4-
contained in section 6–204(a) is preventing people from driving if they
demonstrate an unfitness to operate a motor vehicle safely. Lindner,
127 Ill. 2d at 182. Further, the challenged statute sections generally
enumerate offenses connected to operating or owning a vehicle safely
and legally. Lindner, 127 Ill. 2d at 182. We concluded, therefore, that
the challenged provisions were intended to protect the public interest
in “the safe and legal operation and ownership of motor vehicles.”
Lindner, 127 Ill. 2d at 182.
    The statement of purpose in section 6–204 is still directed at
preventing people from driving after they have shown an unfitness to
operate a vehicle safely. 625 ILCS 5/6–204(a) (West 2008).
Additionally, the statute section challenged here describes offenses
and behavior largely connected to operating a motor vehicle safely and
legally. 625 ILCS 5/6–206 (West 2008). Accordingly, as in Lindner,
we conclude section 6–206 is intended to promote the safe and legal
operation and ownership of motor vehicles.
    We must, therefore, determine whether section 6–206(a)(43) bears
a reasonable relationship to the public interest in the safe and legal
operation and ownership of motor vehicles. As applied in this case,
section 6–206(a)(43) provides for suspension of driving privileges
when a person has received court supervision for underage
consumption of alcohol. 625 ILCS 5/6–206(a)(43) (West 2008). The
statute will be upheld if a conceivable basis exists for finding it
rationally related to the identified legitimate public interest. See
Stokovich, 211 Ill. 2d at 126.
    Here, the General Assembly may have believed that a young
person who has a driver’s license and consumes alcohol illegally may
take the additional step of driving after consuming alcohol. It is
reasonable to believe a young person disobeying the law against
underage consumption of alcohol may also lack the judgment to
decline to drive after drinking. Preventing young people from driving
after consuming alcohol unquestionably furthers the public interest in
the safe and legal operation of motor vehicles.
    Defendants, nonetheless, contend this court’s decision in Lindner
compels a finding that section 6–206(a)(43) violates due process.
According to defendants, Lindner held that suspending driving
privileges violates the constitutional guarantee of due process if a
vehicle was not involved in the commission of the offense.

                                 -5-
     In Lindner, the dispute focused on identifying the public interest
the challenged statute was intended to protect. Lindner, 127 Ill. 2d at
180. This court noted that the State apparently conceded the
unconstitutionality of the statute if the defendant’s argument on the
statute’s purpose were accepted. Lindner, 127 Ill. 2d at 180-81. We
agreed with the defendant’s argument that the statute served the
public interest in the safe and legal operation and ownership of motor
vehicles. Lindner, 127 Ill. 2d at 182. Without any argument from the
State on the point, we then concluded revocation of the defendant’s
driver’s license did not bear a reasonable relationship to that public
interest because a vehicle was not involved in the commission of the
defendant’s sex offenses. Lindner, 127 Ill. 2d at 182-83.
     Defendants assert this court should follow “[t]he principle in
Lindner that if no car is involved, like here, then to suspend driving
privileges would violate due process.” Defendants, however, rely on
a narrow reading of Lindner. We have subsequently explained the
rationale in Lindner, stating “[t]here was no rational relationship
between sex offenders and safe driving, and on that basis the statute
was found unconstitutional.” People v. Adams, 144 Ill. 2d 381, 391
(1991), citing Lindner, 127 Ill. 2d at 183. We have further explained
that in Lindner, the revocation of the defendant’s driver’s license did
not bear a rational relationship to the public interest to be served
because the defendant’s crimes “neither involved a motor vehicle nor
bore any rational relationship to his ability to drive a motor vehicle
safely.” Jones, 223 Ill. 2d at 604, citing Lindner, 127 Ill. 2d at 182-83.
Accordingly, the rationale in Lindner is broader than simply
determining whether a vehicle was involved in the offense. Rather, the
critical determination is whether the revocation of driving privileges
bears a rational relationship to the public interest in the safe operation
of motor vehicles.
     In Lindner, there was no connection between the defendant’s sex
offenses and his ability to drive a motor vehicle safely. In contrast,
defendants’ underage consumption of alcohol would certainly impact
their ability to drive a motor vehicle safely. The legislature could have
rationally believed young people who have a driver’s license and
consume alcohol illegally may also drive after consuming alcohol,
regardless of whether a motor vehicle is involved in the charged
offense. On this point, we note that the appellate court has held

                                   -6-
suspension of driving privileges for the use of false identification in an
attempt to obtain alcohol is rationally related to the safe and legal
operation of a motor vehicle. Freed v. Ryan, 301 Ill. App. 3d 952, 957
(1998). The appellate court held the legislature could rationally
speculate that licensees under 21 years of age may use false
identification to obtain alcohol, leading on balance to an increase in
driving under the influence or driving after consuming alcohol. Freed,
301 Ill. App. 3d at 957. See also Horvath v. White, 358 Ill. App. 3d
844, 852-53 (2005) (distinguishing Lindner and holding suspension of
driver’s license for possession of another’s identification card is
rationally related to the safe and legal operation of motor vehicles,
particularly when the identification card reflected a legal drinking age).
We likewise conclude that suspension of defendants’ driving privileges
for underage consumption of alcohol bears a rational relationship to
the safe and legal operation of motor vehicles.
    Defendants also contend that suspending their driving privileges
is not a reasonable method of protecting the public interest because
they had no plans to drive after consuming alcohol. As we have found,
there is a rational relationship between suspending a person’s driver’s
license for underage consumption of alcohol and the safe and legal
operation of motor vehicles, regardless of whether a motor vehicle is
involved in the particular offense. The legislature may reasonably
determine a young person consuming alcohol under the legal age may
also drive after drinking. Preventing young people from driving after
consuming alcohol furthers the public interest in the safe and legal
operation of motor vehicles. We, therefore, conclude that suspension
of defendants’ driving privileges for underage consumption of alcohol
is a reasonable method of promoting the public interest despite the
absence of a motor vehicle or plans to drive in these circumstances.
    We further note that courts from other jurisdictions have upheld
similar statutes against substantive due process challenges. See State
v. Bennett, 142 Idaho 166, 171-72, 125 P.3d 522, 527-28 (2005)
(rejecting substantive due process challenge to statute requiring
driver’s license suspension for underage purchase, possession, or
consumption of alcohol); State v. Niedermeyer, 14 P.3d 264, 268
(Alaska 2000) (rejecting substantive due process challenge to statute
requiring revocation of driving privileges for underage consumption
of alcohol); People v. Valenzuela, 3 Cal. App. 4th Supp. 6, 10, 5 Cal.

                                   -7-
Rptr. 2d 492, 494 (1991) (rejecting substantive due process challenge
to statute requiring suspension of driving privileges for underage
possession of alcohol); Commonwealth v. Strunk, 400 Pa. Super. 25,
33-34, 582 A.2d 1326, 1330 (1990) (rejecting substantive due process
challenge to statute requiring driver’s license suspension for underage
possession or consumption of alcohol). Those courts have generally
recognized a rational relationship between suspending a person’s
driver’s license for underage possession or consumption of alcohol
and the governmental interest in highway safety. See Bennett, 142
Idaho at 172, 125 P.3d at 528; Niedermeyer, 14 P.3d at 267-68;
Valenzuela, 3 Cal. App. 4th Supp. at 9-10, 5 Cal. Rptr. 2d at 493-94.
While these decisions are not binding on this court, they may be
considered as persuasive authority. See People ex rel. O’Malley v.
6323 North LaCrosse Avenue, 158 Ill. 2d 453, 458-59 (1994); Cooper
v. Hinrichs, 10 Ill. 2d 269, 275 (1957).
    The special concurrence asserts Lindner was wrongly decided and
should be overruled because it defined the public purpose of the
statute too narrowly. The parties do not ask this court to overrule
Lindner or present any argument on that issue, however. Under the
doctrine of stare decisis, this court’s prior decisions should not be
overturned absent “good cause” or “compelling reasons.” People v.
Colon, 225 Ill. 2d 125, 146 (2007). Lindner engaged in a detailed
analysis of the statute’s purpose that has been accepted for more than
21 years. Lindner should not be overruled without the benefit of a
developed argument by the parties on the issue.
    We need not overrule Lindner to conclude that the license
suspensions in this case do not offend due process. We need only
apply the highly deferential rational basis standard to decide that the
license suspensions do not violate defendants’ constitutional rights to
due process. The rational basis test is satisfied if there is a conceivable
basis for finding a statute rationally related to a legitimate state
interest. Stokovich, 211 Ill. 2d at 126. As discussed above, the weight
of authority from our appellate court and other jurisdictions supports
a finding that suspension of driving privileges for underage
consumption of alcohol bears a rational relationship to the legitimate
state interest in highway safety.
    Accordingly, without any argument from the parties on the issue,
we should not reach Lindner. Moreover, overruling Lindner will not

                                   -8-
affect the result in this case. Of course, parties in a future case may
argue that Lindner should be overruled and this court may properly
consider the issue at that time. We only conclude that it is not
appropriate to address the issue in this case where the parties have not
raised or argued it.
    In sum, we conclude that suspending defendants’ driving
privileges for underage consumption of alcohol is rationally related to
the legitimate public interest in the safe and legal operation of motor
vehicles. Section 6–206(a)(43), as applied in this case, provides a
reasonable method of furthering that interest. Accordingly, section
6–206(a)(43) does not violate defendants’ constitutional rights to
substantive due process.
    Defendants also argue section 6–206(a)(43) is unconstitutionally
arbitrary as applied because the Secretary does not exercise the
discretion granted by the statute in determining whether to suspend a
person’s driving privileges for underage consumption of alcohol.
Rather, the Secretary issues a suspension in every case. Defendants
contend the Secretary’s failure to exercise discretion is arbitrary and
results in a due process violation.
    In his reply to this argument, the Secretary contends he does not
have discretion in determining whether to suspend a person’s driving
privileges under section 6–206(a)(43). The Secretary maintains
section 6–206(a)(43) requires a three-month suspension when a
person receives court supervision for underage consumption of
alcohol.
    Defendants’ argument is premised on the construction of section
6–206(a)(43) as granting the Secretary discretion in determining
whether to suspend a person’s driving privileges for underage
consumption of alcohol. Accordingly, this argument presents a
question of statutory construction subject to de novo review. See
People v. Lewis, 234 Ill. 2d 32, 44 (2009). The fundamental objective
of statutory construction is to ascertain and give effect to the intent of
the legislature. People v. Davison, 233 Ill. 2d 30, 40 (2009). The best
indication of legislative intent is the language of the statute, given its
plain and ordinary meaning. People v. Cardamone, 232 Ill. 2d 504,
512 (2009).



                                   -9-
    Section 6–206 of the Vehicle Code is entitled, “Discretionary
authority to suspend or revoke license or permit; Right to a hearing.”
625 ILCS 5/6–206 (West 2008). Section 6–206 generally authorizes
the Secretary to issue a suspension or revocation of driving privileges
in 45 enumerated circumstances. In many of those circumstances, the
statutory language is purely discretionary. For instance, subsection
(a)(3) allows the Secretary to suspend or revoke driving privileges
upon a showing that a person has been repeatedly involved in
collisions or has repeated traffic offenses indicating an inability to
operate a motor vehicle safely or disrespect for traffic laws. See 625
ILCS 5/6–206(a)(3) (West 2008).
    Other subsections require specific action by the Secretary,
however. In particular, several subsections call for suspension of
driving privileges for a certain length of time. See 625 ILCS
5/6–206(a)(15) (West 2008) (“the suspension shall be for one year”
upon conviction of criminal trespass to a vehicle); 625 ILCS
5/6–206(a)(21) (West 2008) (“the suspension shall be for one year”
upon conviction of leaving the scene of an accident involving vehicle
damage over $1,000); 625 ILCS 5/6–206(a)(29) (West 2008)
(“driving privileges shall be suspended for one year” upon conviction
of certain listed offenses committed while operating a vehicle); 625
ILCS 5/6–206(a)(30) (West 2008) (“driving privileges shall be
suspended for 5 years” upon second or subsequent conviction of
offenses listed in paragraph 29); 625 ILCS 5/6–206(a)(32) (West
2008) (“the suspension shall be for 3 years” upon conviction of
aggravated discharge of a firearm while inside a motor vehicle).
    The provision involved in this case, section 6–206(a)(43), states:
             “The Secretary of State is authorized to suspend or revoke
        the driving privileges of any person without preliminary
        hearing upon a showing of the person’s records or other
        sufficient evidence that the person:
                                   ***
                 [h]as received a disposition of court supervision for a
             violation of subsection (a), (d), or (e) of Section 6–20 of
             the Liquor Control Act of 1934 or a similar provision of
             a local ordinance, in which case the suspension shall be for



                                  -10-
             a period of 3 months[.]” 625 ILCS 5/6–206(a)(43) (West
             2008).
    Similar to the other subsections described above, subsection
(a)(43) requires specific action when a person receives court
supervision for the underage consumption of alcohol offenses involved
here. The statute provides “in which case the suspension shall be for
a period of 3 months.” 625 ILCS 5/6–206(a)(43) (West 2008).
Subsection (a)(43) provides for suspension as the only possible action
as shown by the phrase “the suspension shall be.” The legislature used
“the suspension” rather than a less specific reference such as “any
suspension.” Moreover, the use of “shall be” indicates suspension is
the mandatory action. See People v. Ousley, 235 Ill. 2d 299, 311
(2009) (when the issue is whether the statutory language has the force
of a command, the word “shall” generally indicates the legislature
intended to impose a mandatory obligation). The mandatory nature of
the suspension is also shown by the provision of a specific period of
three months. The statutory language, therefore, provides for a
mandatory consequence of a three-month suspension in these
circumstances.
    Thus, we conclude the Secretary does not have discretion in
determining whether to issue a suspension of defendants’ driving
privileges under section 6–206(a)(43). Rather, section 6–206(a)(43)
provides for mandatory suspension. We note that our interpretation
of section 6–206(a)(43) is consistent with our duty to construe
statutes in a manner upholding their constitutionality when reasonably
possible. See Cook County Republican Party, 232 Ill. 2d at 239.
Given our conclusion that section 6–206(a)(43) does not allow for
exercise of discretion by the Secretary, we must reject defendants’
claim that the statute is arbitrary as applied and, therefore, results in
a due process violation.
    Finally, defendants renew their argument that suspension of their
driving privileges under section 6–206(a)(43) violates the
proportionate penalties clause of the Illinois Constitution (Ill. Const.
1970, art. I, §11). Defendants argue that suspension of their driver’s
licenses, in addition to the criminal penalties imposed for underage
consumption of alcohol, results in cruel and degrading punishment.
    The proportionate penalties clause in the Illinois Constitution is
coextensive with the federal constitution’s prohibition of cruel and

                                  -11-
unusual punishment. Konetski, 233 Ill. 2d at 206-07. Both provisions
apply only to the criminal process involving a direct action by the
government to inflict punishment. In re Rodney H., 223 Ill. 2d 510,
518 (2006). The critical determination, therefore, is whether
suspension of the defendants’ driving privileges is a direct action by
the government to inflict punishment.
    We have determined that section 6–206(a)(43)’s purpose is to
promote the safe and legal operation and ownership of motor vehicles.
Section 6–206(a)(43) is, therefore, intended to provide for safe
highways, not to punish licensees for underage consumption of
alcohol. Indeed, we have previously stated statutory summary
suspension of a driver’s license is not penal in nature because it is
intended to protect the public rather than punish a licensee. People v.
Esposito, 121 Ill. 2d 491, 501 (1988). Accordingly, we conclude the
proportionate penalties clause does not apply here because suspension
of defendants’ driving privileges under section 6–206(a)(43) is not a
direct action by the government to inflict punishment.
    In sum, we conclude that suspension of defendants’ driving
privileges under section 6–206(a)(43) does not violate their
constitutional rights to due process or the proportionate penalties
clause. The trial court’s orders declaring section 6–206(a)(43)
unconstitutional must, therefore, be reversed.

                        III. CONCLUSION
   For the foregoing reasons, we reverse the judgment of the circuit
court declaring section 6–206(a)(43) of the Vehicle Code
unconstitutional and remand this matter to the circuit court for further
proceedings consistent with this opinion.

                                    Circuit court judgment reversed;
                                                    cause remanded.

   JUSTICE KARMEIER took no part in the consideration or
decision of this case.




                                 -12-
    JUSTICE GARMAN, specially concurring:
    Although I agree with the lead opinion that section 6–206(a)(43)
of the Vehicle Code is constitutional, I believe that People v. Lindner,
127 Ill. 2d 174 (1989), was wrongly decided to the extent that it
requires any statutory provision that mandates or permits the
revocation or suspension of a driver’s license to directly serve the
public interest in ensuring that “drivers who have demonstrated they
are unfit to safely operate vehicles are not allowed to drive” (Lindner,
127 Ill. 2d at 182) by tying revocation or suspension “to offenses
involving the use of a motor vehicle” (Lindner, 127 Ill. 2d at 181-82).
    In Lindner, this court found the public purpose of section 6–205
of the Vehicle Code by examining “the statement of purpose in section
6–204(a)” and “the substantive provisions of section 6–205.” Lindner,
127 Ill. 2d at 181. In my opinion, Lindner defined the public purpose
of section 6–205 of the Vehicle Code too narrowly and failed to
recognize that different public purposes might be served by different
statutory provisions that mandate or permit the revocation or
suspension of a driver’s license, whether those provisions are
contained in section 6–205, section 6–206, or elsewhere in the Vehicle
Code.
    Chapter 6 of the Vehicle Code is the Driver Licensing Law.
Article II of chapter 6 governs the “Cancellation, Suspension, or
Revocation of Licenses and Permits.” This article does not contain a
provision expressly stating an overarching purpose. Rather, it
enumerates the circumstances in which the Secretary of State is
required to cancel a driver’s license (625 ILCS 5/6–201 (West 2008)),
required to impose a mandatory revocation (625 ILCS 5/6–205 (West
2008)), and permitted to suspend or revoke a driver’s license as a
matter of discretion (625 ILCS 5/6–206 (West 2008)).
    In addition, article II contains procedural provisions, including
section 6–204, which is entitled “When Court to forward License and
Reports.” Section 6–204 directs that when a person is convicted of
one of the offenses enumerated elsewhere in article II, the judge shall
require the person to surrender his driver’s license or permit to the
clerk of the court, who shall forward the license or permit and a report
of conviction to the Secretary of State. 625 ILCS 5/6–204(a)(1)
(West 2008).


                                 -13-
    In Lindner, this court first considered “the statement of purpose
in section 6–204(a).” Lindner, 127 Ill. 2d at 181. Yet this section does
not contain language that can be identified as an express statement of
the purpose of article II as a whole. Rather, section 6–204 sets out
procedures “[f]or the purpose of providing to the Secretary of State
the records essential to the performance of the Secretary’s duties”
under article II. 625 ILCS 5/6–204(a) (West 2008). This section
further provides that the Vehicle Code recognizes that convictions of
certain offenses or traffic violations and adjudications of delinquency
are “evidence relating to unfitness to safely operate motor vehicles.”
625 ILCS 5/6–204(a) (West 2008). This is the language that Lindner
found to be a “statement of purpose.” Lindner, 127 Ill. 2d at 181.
    In my opinion, this court in Lindner gave entirely too much weight
to this single phrase in section 6–204(a). While a conviction of a
certain offense or traffic violation or an adjudication of delinquency
may be evidence revealing unfitness to safely operate a motor vehicle,
a conviction or adjudication having nothing to do with the individual’s
operation of a vehicle may also be a reasonable basis for the
revocation or suspension of the individual’s driver’s license. Thus,
one’s license may be revoked or suspended for permitting “an
unlawful or fraudulent use of a driver’s license” (625 ILCS
5/6–206(a)(5) (West 2008)); for making a false statement or
knowingly concealing a material fact in an application for a driver’s
license (625 ILCS 5/6–206(a)(9) (West 2008)); for possessing,
displaying or attempting to fraudulently use the license of another
person (625 ILCS 5/6–206(a)(10) (West 2008)); or for altering or
attempting to alter a license or possessing an altered license (625
ILCS 5/6–206(a)(26) (West 2008)). None of these offenses relate to
the individual’s ability to safely operate a motor vehicle. In each
instance, however, the legislature has determined that the individual
who commits such an offense may forfeit his right to drive, at least
temporarily.
    Section 6–204’s mention of “unfitness to safely operate motor
vehicles,” therefore, cannot be viewed as the legislature’s expression
of a single overarching purpose for all of the provisions of article II,
chapter 6, of the Vehicle Code. It is entirely possible that sections
6–201, 6–205, and 6–206 are intended to serve different purposes, or
that some of the 43 subsections of section 6–206 are intended to serve

                                 -14-
different or multiple purposes. Lindner should be overruled to the
extent that it so narrowly defines the public purpose of this article and,
thereby, limits consideration of other public purposes that may be
served by a challenged provision.
    In addition to relying on section 6–204, Lindner inferred the
public purpose of section 6–205 as a whole from the fact that with the
exception of the challenged section, “every subsection of sections
6–205(a) and (b) has some affinity with a motor vehicle–either the
operation or ownership of the vehicle, or the paperwork connected to
such operation or ownership.” Lindner, 127 Ill. 2d at 181. Thus, even
while acknowledging that section 6–205(b)(2) provided for revocation
of a driver’s license “regardless of whether a vehicle was used in their
commission” of the crime, the court nevertheless concluded that
“section 6–205(a)(3) clearly reflects the legislature’s intent that
revocation be tied to offenses involving the use of a motor vehicle.”
Lindner, 127 Ill. 2d at 181-82. That is, this court determined that
when two sections of the same statute reflected different legislative
intents, one section was a true expression of purpose and the other
section was not a true expression of purpose.
    As the dissenting justice pointed out, this conclusion defies logic.
Lindner, 127 Ill. 2d at 190-91 (Miller, J., dissenting) (the presence in
section 6–205 of subsection (b)(2), which requires revocation for
offenses not related to the operation of a motor vehicle, demonstrates
that “the statutory scheme must actually serve at least one additional
purpose not specified in the general statement of intent” that the
majority found in section 6–204). Thus, by including a provision
within section 6–205 that required license revocation on some basis
other than an offense involving the use of a motor vehicle, the
legislature clearly had another purpose in mind.
    In my opinion, the Lindner court’s “unnecessarily crimped view
of the purpose of the legislation and the interests served by it”
(Lindner, 127 Ill. 2d at 188 (Miller, J., dissenting)) led directly and
inevitably to its finding the challenged provision unconstitutional. Had
the legislative purpose been viewed more broadly, as the plain
language of the statute required, the court could then have determined
whether that purpose was a legitimate legislative purpose and whether
the challenged provision was rationally related to that purpose.


                                  -15-
Instead, that analysis was short circuited by the court’s answer to the
threshold question.
     I have no opinion on whether the Lindner court reached the
correct result in that case. It is possible that section 6–205(b)(2) may
have been found unconstitutional even if the legislative purpose had
been properly defined. This court might have found that the legislative
purpose was not legitimate or that the provision was not rationally
related to that purpose.
     In keeping with the doctrine of stare decisis, this court does not
overrule a prior decision absent good cause or a compelling reason.
Tuite v. Corbitt, 224 Ill. 2d 490, 505 (2006). We do not depart from
established precedent, such as our decision in Lindner, merely because
we might have decided otherwise if we were writing on a blank slate.
However, good cause to depart from stare decisis exists when
“serious detriment prejudicial to public interests is likely to result” and
when a governing decision is “unworkable or [is] badly reasoned.”
Tuite, 224 Ill. 2d at 505-06.
     This court is now faced with the precise situation envisioned by
the dissenting justice in that case. By continuing to adhere to
Lindner’s “unnecessarily crimped view” of the purpose of section
6–205, we find ourselves constrained in our consideration of the
constitutionality of a provision in section 6–206. We must either
acknowledge that Lindner was badly reasoned on this point,
producing a result that is detrimental to the public interest, or affirm
the trial court, which found section 6–206(a)(43) unconstitutional.
     Rather than expressly overruling Lindner, the lead opinion applies
its rule in such a way as to render it almost meaningless.
     Lindner contains four statements in which this court identified the
purpose of the statute. First,
         “We think section 6–205(a)(3) clearly reflects the legislature’s
         intent that revocation be tied to offenses involving the use of
         a motor vehicle.” Lindner, 127 Ill. 2d at 181-82.
Second,
         “The stated purpose is to ensure that drivers who have
         demonstrated they are unfit to safely operate vehicles are not
         allowed to drive.” Lindner, 127 Ill. 2d at 182.


                                   -16-
Third,
         “[W]e conclude that the public interest the statute was
         intended to protect is the interest in keeping the roads free of
         two kinds of drivers: those who threaten the safety of others,
         and those who have abused the privilege to drive by doing so
         illegally *** .” Lindner, 127 Ill. 2d at 182.
And fourth,
         “In short, the public interest is the safe and legal operation of
         motor vehicles.” Lindner, 127 Ill. 2d at 182.
     The lead opinion finds that section 206(a)(43) “unquestionably
furthers the public interest in the safe and legal operation and
ownership of motor vehicles” (slip op. at 5), but does not
acknowledge that the offense of possession of alcohol by a person
under the age of 21 (235 ILCS 6/6–20 (West 2008)) is not tied to an
offense involving the use of a vehicle, or that individuals who commit
this offense have not demonstrated that they are unfit to safely operate
a vehicle, or that such persons have not threatened the safety of others
or abused the privilege of driving by doing so illegally. In effect, the
lead opinion chooses the broadest and most expansive statement of
purpose from Lindner, while ignoring the substance of Lindner. The
trial court, however, properly applied Lindner and found that the very
narrow purpose expressed in the first three of the four passages
quoted above was not met.
     The lead opinion then finds this broader public purpose served
based on the legislature’s possible belief “that a young person who has
a driver’s license and consumes alcohol illegally may take the
additional step of driving after consuming alcohol. It is reasonable to
believe a young person disobeying the law against underage
consumption of alcohol may also lack the judgment to decline to drive
after drinking.” Slip op. at 5.
     This conclusion may reflect the lead opinion’s effort to resolve all
doubts in favor of finding the provision constitutional and to give
effect to the strong presumption of constitutionality. In re Marriage
of Miller, 227 Ill. 2d 185, 195 (2007). However, by reaching so far to
find a rational relationship between the now more broadly defined
legislative purpose and the challenged statute, the lead opinion has
saved Lindner by rendering it meaningless. In essence, the lead

                                  -17-
opinion concludes that because an individual may commit one crime,
he may lack the judgment to decline to commit another crime. Under
this reasoning, the legislature could provide that a conviction of
domestic battery is grounds for the suspension of the offender’s
driver’s license because his anger issues make him likely to succumb
to road rage; or that a person who has been found liable in a civil
action for negligence causing the death or injury of another person,
even if no motor vehicle was involved, should have his license
suspended or revoked because he has demonstrated that he cannot be
counted upon to exercise ordinary care. Indeed, the statute at issue in
Lindner would likely survive this analysis because an individual who
would commit acts of sexual assault against his minor stepdaughters
cannot be trusted to resist the temptation to lure a child into his car.
     In addition, if this court were to overrule Lindner to the extent I
suggest, it could also correct an imprecise statement in that case. In
defining the rational basis test, this court stated that the legislative
enactment must bear a “ ‘ “reasonable relationship to the public
interest intended to be protected.” ’ ” (Emphasis added.) Lindner, 127
Ill. 2d at 180, quoting People v. Wick, 107 Ill. 2d 62, 65-66 (1985),
quoting Illinois Gamefowl Breeders Ass’n v. Block, 75 Ill. 2d 443,
453 (1979). Immediately thereafter, this court cited Harris v. Manor
Healthcare Corp., 111 Ill. 2d 350, 368 (1986), for the proposition
that a “statute will be upheld if it bears a rational relation to a
legitimate legislative purpose and is neither arbitrary nor
discriminatory.” (Emphasis added.)
     The Lindner court improperly shifted its focus from discerning
whether there might have been a legitimate legislative purpose for the
challenged provision to the question of whether the provision served
the public interest the statute as a whole was intended to protect and
then set about finding that purpose. The difference is subtle, but
significant. In People v. Cornelius, 213 Ill. 2d 178, 203-04 (2004), we
stated that the “rational basis test is satisfied where the challenged
statute bears a rational relationship to the purpose the legislature
intended to achieve in enacting the statute.” Thus, if the legislature has
identified a purpose for its enactment of a statute, and if that purpose
is legitimate, the rational basis test is satisfied if the statute bears a
rational relationship to that purpose.


                                  -18-
      However a challenged statute will still satisfy the rational basis test
if it bears a reasonable relationship to a legitimate legislative purpose.
Thus, we said in People v. Johnson, 225 Ill. 2d 573, 584 (2007), that
“[u]nder the rational basis test, our inquiry is twofold: we must
determine whether there is a legitimate state interest behind the
legislation, and if so, whether there is a reasonable relationship
between that interest and the means the legislature has chosen to
pursue it.” Further, “[t]he rational basis test is highly deferential; its
focus is not on the wisdom of the statute. [Citation.] If there is any
conceivable set of facts to show a rational basis for the statute, it will
be upheld.” Johnson, 225 Ill. 2d at 585. See also Napleton v. Village
of Hinsdale, 229 Ill. 2d 296, 307 (2008) (“a legitimate legislative
purpose”); Davis v. Brown, 221 Ill. 2d 435, 450 (2006) (“a legitimate
state interest”); In re D.W., 214 Ill. 2d 289, 310 (2005) (“a legitimate
state interest”); People v. Wright, 194 Ill. 2d 1, 24 (2000) (“a public
interest to be served”); People v. Adams, 144 Ill. 2d 381, 390 (1991)
(“a public interest to be served”). Taking a broader view of the
legislative purpose portion of the inquiry is consistent with due
process decisions of the United States Supreme Court.
      Defendants’ constitutional challenge to section 6–206(a)(43)
invoked the due process clauses of both the United States and the
Illinois Constitutions. The lead opinion does not distinguish between
the two, treating the due process protections of the state and federal
constitutions as coextensive. This is consistent with our past practice
when the language of the two constitutions is identical or nearly
identical. People v. Caballes, 221 Ill. 2d 282, 335 (2006). Thus, in
Miller, we discerned “no reason to construe our due process clause
differently than the federal due process clause on the specific issue
before us,” and therefore treated the two clauses and coextensive and
were guided by federal precedent. Miller, 227 Ill. 2d at 196.
      Under federal precedent, a court will not strike down a statute
under the rational basis test even if the reasonable relationship
between the statute and a legitimate legislative purpose is
hypothetical. It is entirely appropriate for the court to consider what
purpose the legislature might have intended to serve or what the
legislature “might have concluded” (Williamson v. Lee Optical of
Oklahoma, 348 U.S. 483, 487, 99 L. Ed. 563, 572, 75 S. Ct. 461, 464
(1955)) about the relationship between its intent and the method

                                    -19-
chosen to effectuate it. “[T]he law need not be in every respect
logically consistent with its aims to be constitutional. It is enough that
there is an evil at hand for correction, and that it might be thought that
the particular legislative measure was a rational way to correct it.”
Williamson, 358 U.S. at 487-88, 99 L. Ed. at 572, 75 S. Ct. at 464.
A court will not strike down a law on due process grounds merely
because the law may be “unwise, improvident, or out of harmony with
a particular school of thought.” Williamson, 358 U.S. at 488, 99 L.
Ed at 572, 75 S. Ct. at 464. In such instances, if the people seek
change in the law, they “ ‘must resort to the polls, not to the courts.’ ”
Williamson, 358 U.S. at 48, 99 L. Ed. at 572, 75 S. Ct. at 464-65,
quoting Munn v. Illinois, 94 U.S. 113, 134, 24 L. Ed. 77, 87 (1876).
    I note that section 6–206(a)(43) was enacted in 2007 and took
effect on January 2, 2008, decades after the enactment of the
provision that is now codified at section 2–206. Later additions to
section 2–206 do not necessarily share the same legislative purpose as
earlier enactments or, if they share the same general purpose, they
may be intended to serve an additional purpose as well. See Lindner,
127 Ill. 2d at 190 (Miller, J., dissenting). The decision to codify this
provision in section 6–206(a) may be a result of the organizational
scheme of chapter 6 rather than an expression of identical purpose.
With this in mind, and guided by the principles set out by the Supreme
Court in Williamson, I would look beyond sections 6–204 and 6–205
of the Vehicle Code to discern the evil that the legislature might have
intended to address by enacting section 6–206(a)(43).
    In 2002, the General Assembly enacted Public Act 92–804, which
amended section 4–4 of the Liquor Control Act and added subsection
(a)(38) to section 6–206 of the Vehicle Code. The effect of these
amendments was to provide discretionary authority to the Secretary
of State for the suspension or revocation of the driver’s license of a
person “convicted of a violation of Section 6–20 of the Liquor
Control Act of 1934 or a similar provision of a local ordinance.”
(Emphasis added.) 625 ILCS 5/6–206(a)(38) (West 2008). Section
6–20 defines the offenses of illegal transfer, possession and
consumption of alcoholic liquor by an underage person. 235 ILCS
5/6–20 (West 2008).
    In 2007, the General Assembly enacted Public Act 95–66, entitled
“AN ACT concerning transportation.” Pub. Act 95–166, eff. January

                                  -20-
1, 2008. Again, the Act amended the Liquor Control Act and the
Vehicle Code. The effect of these amendments was to provide
discretionary authority to the Secretary of State for the suspension or
revocation of the driver’s license of a person who received a
disposition of court supervision for a violation of section 6–20. 625
ILCS 5/6–206(a)(43) (West 2008).
    During the third reading of the bill in the House of
Representatives, its chief sponsor, Representative Tom Cross, spoke:
            “This is a Bill that deals with drinking by teenagers,
        specifically minors. As we all know, the law says if you’re
        under 21, you cannot drink in the State of Illinois. This Bill
        provides that in the event of a court supervision, which I think
        is a good concept *** that you would lose your driver’s
        license for a period of three (3) months. That has not been the
        case when someone receives court supervision. We had a
        rather tragic incident in Oswego, a couple of months ago,
        where five (5) young children lost their lives. Alcohol was
        involved. This is an attempt to address that issue and it has
        unfortunately been a problem around the state.” 95th Ill. Gen.
        Assem., House Proceedings, April 27, 2007, at 22 (statements
        of Representative Cross).
    Representative Cross did not specifically state that the driver who
caused this accident was a teenager who was then under court
supervision for a violation of section 6–20 of the Liquor Control Act,
although this fact seems to be implied by his remarks.
    Nevertheless, we are not constrained by the language of the
statute or by the legislative history (of which there is very little) when
discerning what “evil” the legislature might have been addressing. We
may ask ourselves, in light of the overall legislative scheme and
common sense, what the legislative purpose might have been for the
enactment.
    One purpose of adding subsections (a)(38) and (a)(43) to section
6–206 may have been to encourage compliance with section 6–20 of
Liquor Control Act, which is specifically referenced in the both
provisions. The purpose of the Liquor Control Act is that “the health,
safety and welfare of the People of the State of Illinois shall be
protected and temperance in the consumption of alcoholic liquors shall


                                  -21-
be fostered and promoted by sound and careful control and regulation
of the manufacture, sale and distribution of alcoholic liquors.” 235
ILCS 5/1–2 (West 2008).
    Sections 6–206(a)(38) and (a)(43) may be intended to effectuate
this legitimate legislative purpose by giving persons under the age of
21 an incentive to resist the peer pressure to drink by conditioning
their continued ability to drive on compliance with section 6–20 of the
Liquor Code.
    In the absence of an express statement of the intent of our own
legislature, we can also look to similar enactments in other states, for
our own legislators may have had a similar purpose. The California
legislature made specific findings when it enacted a statute that
suspended the driving privileges of persons under the age of 21 who
committed offenses involving controlled substances.
         “(a) The Legislature finds and declares as follows:
                                    ***
         ‘(3) Individuals who abuse drugs or alcohol demonstrate a
    dangerous disregard for the safe legal operation of motor vehicles.
    The risk is particularly acute for individuals under the age of 21.
         ‘(4) The increased potential for teenage death in vehicle
    collisions and other nondriving accidents, homicides, and suicides,
    while being under the influence of drugs or alcohol, requires
    special attention in order to reduce the statewide youth fatality
    rate and to control unlawful and unsafe driving practices.
         ‘(b) It is, therefore, the intent of the Legislature to enact this
    measure in an attempt to reduce the incidence of young drivers on
    the highways and roads of this state who, because of their use of
    alcohol or other illegal drugs, pose a danger to the health and
    safety of other drivers by all or a combination of the following
    methods:
         ‘(1) To prevent use of motor vehicles by drivers under the age
    of 21 years by suspending their driving privileges for one year
    from the date of conviction, because a one year suspension of
    these drivers’ privileges may provide a means of deterring use of
    alcohol, and other illegal drugs by these young persons.” People
    v. Valenzuela, 3 Cal. App. 4th Supp. 6, 9-10, 5 Cal. Rptr. 2d 492,
    493 (1991), quoting Stats. 1988, ch. 1254, §1, at 4175-76.

                                   -22-
    These legislative findings are entirely consistent with the concerns
expressed by the sponsor of the bill that resulted in the enactment of
section 6–206(a)(43). I would find that the legitimate legislative
purposes of the enactment were to encourage compliance with section
6–20 of the Liquor Control Act and to protect the individual young
person and the public by suspending the driving privileges of those
young persons who, by violating section 6–20, have demonstrated that
they should not be entrusted with the operation of a motor vehicle.
    If the means chosen–suspension of the driver’s license–bears a
reasonable relationship to this purpose, the statute may not be struck
down. Johnson, 225 Ill. 2d at 585. The lead opinion acknowledges
that the statute “must be upheld if there is a conceivable basis for
finding it is rationally related to a legitimate state interest” and that the
legislature’s judgment is “not subject to judicial fact finding and ‘may
be based on rational speculation unsupported by evidence or empirical
data.’ ” Slip op. at 4, quoting Arangold Corp. v. Zehnder, 204 Ill. 2d
142, 147 (2003).
    It is entirely rational for the legislature to conclude that the
possible suspension of one’s driver’s license may serve as an incentive
to comply with a law or court order. For example, section
6–201(a)(3) of the Vehicle Code provides that the Secretary of State
may cancel a license or permit for failure to pay fees or civil penalties
owed to the Illinois Commerce Commission. 625 ILCS 5/6–201(a)(3)
(West 2008). Section 6–201(a)(9) provides that the Secretary may
cancel the license of any person who “has been convicted of a sex
offense as defined in the Sex Offender Registration Act,” and that the
license shall remain cancelled until the person registers as required and
has otherwise complied with the requirements of the Registration Act.
625 ILCS 5/6–201(a)(9) (West 2008). Section 6–103(14) provides
that the Secretary “shall not issue, renew, or allow the retention of any
driver’s license nor issue any permit under this Code *** [t]o any
person who is 90 days or more delinquent in court ordered child
support payments or has been adjudicated in arrears in an amount
equal to 90 days’ obligation or more and who has been found in
contempt of court for failure to pay the support.” 625 ILCS
5/6–103(14) (West 2008).
    Under the reasoning of Lindner, these provisions would be
unconstitutional because they do not relate directly to the narrowly

                                    -23-
defined public interest in ensuring that “drivers who have
demonstrated they are unfit to safely operate vehicles are not allowed
to drive.” Lindner, 127 Ill. 2d at 182. However, it is clear that the
legislature, on occasion, uses the provisions of the Vehicle Code to
advance broader public purposes.
    I would find that section 6–206(a)(43) bears a rational relationship
to the legitimate public purposes of encouraging compliance with
section 6–20 of the Liquor Control Act and of protecting young
drivers and the public from the potentially fatal consequences that may
follow when a young person whose judgment is impaired by alcohol
gets behind the wheel of a car.

   JUSTICE THOMAS joins in this special concurrence.

    JUSTICE FREEMAN, dissenting:
    I dissent from today’s resolution of this case because, under the
principles set forth in People v. Lindner, 127 Ill. 2d 174 (1989), the
circuit court correctly ruled section 6–206(a)(43) of the Vehicle Code
to be unconstitutional.
    Justice Garman’s assessment of Justice Kilbride’s opinion is well-
taken, and I agree with her that his analysis renders Lindner
meaningless. Slip op. at 16-18 (Garman, J., specially concurring,
joined by Thomas, J.). Justice Garman also accurately identifies our
options in this case: either we overrule Lindner’s view of the purpose
of section 6–205 or we apply the case and affirm the trial court’s
ruling. Slip op. at 16 (Garman, J., specially concurring, joined by
Thomas, J.).
    Rather than ask that Lindner be overruled, the State believes it can
be distinguished from this case. Lindner cannot be distinguished in any
meaningful way, Justice Kilbride’s suggestion notwithstanding, as
Justice Garman correctly recognizes. I might also note that in the 21
years since Lindner was announced, there has been no indication from
this court that Lindner was either wrongly decided or too narrowly
defined the purpose of section 6–205.
    Stare decisis means, of course, that prior decisions, Lindner
included, should be overturned only on a showing of good cause.
People v. Colon, 225 Ill. 2d 125, 146 (2007). Because no one is

                                 -24-
asking for Lindner to be overruled, the court does not have the benefit
of any developed argument as to good cause. I therefore express no
opinion on whether Lindner should be overruled.

   JUSTICE BURKE joins in this dissent.




                                 -25-